DETAILED ACTION
Status of claims
This action is in response to the application filed on 2/12/2018. Claim 1 – 19 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
detector in claim 5
estimator in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 – 8 and 11 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites limitation “the fractional parts” in line 11, 14 and 16. There are more than one “fractional parts” in the claim. One of ordinary skill in the art would not be able to evaluate which “fractional parts” the Claim is referring to and thus would not be reasonably be apprised of the scope of the invention.

Claim 2 – 8 are dependent claim to Claim 1. Claim 2 – 8 recite limitation “the fractional parts” which one of ordinary skill in the art would not be able to evaluate which “fractional parts” the Claim is referring to and thus would not be reasonably apprise the scope of the invention. 

Claim 11 recites limitation “the fractional parts” in line 9 and 11. There are more than one “fractional parts” in the claim. One of ordinary skill in the art would not be able to evaluate which “fractional parts” the Claim is referring to and thus would not be reasonably apprise the scope of the invention.

Claim 12 – 18 are dependent claim to Claim 11. Claim 12 – 18 recite limitation “the fractional parts” which one of ordinary skill in the art would not be able to evaluate which “fractional parts” the Claim is referring to and thus would not be reasonably apprise the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

As of Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed device in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed device in Claim 1
recites the abstract ideas in the following limitations:
generating a scaling signal according to a total scale of the convolution operation results 
adjusting a scale … according to the scaling signal 
The steps of “generating a scaling signal according to …” and “adjusting a scale according to …” in the claim recite mathematical calculations and falls under the mathematical concepts group of abstract idea. Thus the claim falls within judicial exception and requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
a convolution operation module outputting a plurality of convolution operation results containing fractional parts;
a memory coupled to the convolution operation module for receiving and storing the convolution operation results containing the fractional parts and outputting a plurality of convolution operation input values containing fractional parts;
a scale control module coupled to the convolution operation module; 
a scaling unit coupled to the memory, the scale control module and the convolution operation module … and outputting the adjusted convolution operation input values containing the fractional parts to the convolution operation module. 
The mere nominal recitation of convolution operation module, memory, scale control module, scaling unit, convolution operation results, convolution operation input values and fractional parts are generic computer components performing generic computer functions, or being used merely to implement the judicial exception. The recited steps of outputting, receiving, and storing are highly generic that add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 1 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the mere nominal recitation of convolution operation module, memory, scale control module, scaling unit, convolution operation results, convolution operation input values and fractional parts generally linking the use of the judicial exception to a particular field of use. The recited additional steps of outputting, receiving and storing simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See at least Ioffe et al. US2016/0217368 Batch Normalization Layers, 2016, Fig. 1, where Neural Network Layer A 104 [convolution operation module] outputting a plurality of convolution operation results 106, Batch Normalization Layer 108 [scale control module and scaling unit] output Batch Normalization Layer Output 110 [adjusted convolution operation input values] to Neural Network Layer B 112 [convolution operation module]; para. 0064, line. 4 – 9, where processor receive data from memory device and storing data to memory device). Thus, the additional element in Claim 1 does not contribute an inventive concept and Claim 1 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.

As of Claim 2, depending on Claim 1, the recited additional elements of (N-1)th layer, Nth layer and the attribute of nature number greater than 1 are insignificant, highly generic and well known in the industry (see at least Ioffe, Fig. 1, where the output of Layer A is  normalized [scaled] and becomes the input of Layer B) thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 2 is rejected under the same rationale as Claim 1.

As of Claim 3 and 4, depending on Claim 2, the mere nominal recitation of the final layer generally linking the use of the judicial exception to a particular technological environment or field of use. The recited additional elements of reverse scaling are highly generic and well known in the industry (see at least Yost, Implementing Algorithms in Fixed-Point Math on the Intrinsity™ FastMATH™ Processor, Semantic Scholar, 2003, Sec 7, para. 2, Line. 1 – 3, where the scale factors are tracked to restore value at some stage) thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 3 and 4 are rejected under the same rationale as Claim 2.

As of Claim 5, depending on Claim 1, Claim 5 recite the following additional abstract ideas:
detecting the total scale 
estimating a … scale according to the total scale … and … coefficient
generate the scaling signal according to … scale
The steps of detecting, estimating and generate recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 5 recite the following additional elements along with the abstract ideas:
detector coupled to the convolution operation module 
estimator coupled to the detector for receiving at least a convolution operation coefficient 
The mere recitation of detector, estimator, and convolution operation coefficient generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. The recited additional steps of receiving are highly generic data collection activity that add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 5 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the mere recitation of detector, estimator, and convolution operation coefficient generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. The recited additional steps of receiving simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See at least Ioffe, para. 0056, line. 2 – 6, where normalization layer receive computed mean [detected scale] to generate output). Thus, the additional element in Claim 5 does not contribute an inventive concept and Claim 5 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.

As of Claim 6 and 7, depending on Claim 5, Claim 6 and 7 recite the following additional abstract idea: 
scale up … values
scale down … values
The steps of scale up and scale down recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, Claim 6 and 7 recite the following additional elements along with the abstract ideas:
when the possible convolution operation scale is relative small, 
when the possible convolution operation scale is relative large, 
the scaling signal; the scaling unit
The mere recitation of scaling signal and scaling unit generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. The recited additional elements of conditional scaling simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See at least Yost sec. 5, para. 7, line. 1 – 2, where once the maximum values of intermediate steps in the calculation are known, the radix point can be chosen to maximize the number of bits used. In the case that the maximum values of intermediate steps in the calculation are relatively small, the radix point will shift right [scale up] to maximize the number of bits used; sec. 3.1, para. 1, line. 6 – 7, where the most common method is to scale the input data so the overflow [possible convolution operation scale is relative large] cannot occur [scale down]). Thus Claim 6 and 7 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 6 and 7 are rejected under the same rationale as Claim 5.

As of Claim 8, depending on Claim 5, Claim 8 recite the following additional abstract ideas:
accumulating amount of … results … for … a total amount
accumulating values of … results … for … a total value
dividing the total value by the total amount to generate an average value
squaring the values of … results for … a plurality of squared values
accumulating … values to generate a total squared value
dividing the total … value by the total amount to generate a variation value
The steps of accumulating, dividing and squaring recited in the claim recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 8 recite the following additional elements along with the abstract ideas:
counting unit, first integration unit, averaging unit, squaring unit, second integration unit, and variation unit
total amount, total value, average value, squared value, total squared value and variation value
where in the average value and the variation value represent the total scale of the convolution operation results containing the fractional parts
The mere nominal recitation of the above additional elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 8 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited additional elements are at a high level of generality and do not add meaningful limitation beyond linking the use of the judicial exception to a particular technological environment or field of use. Thus, the additional element in Claim 8 does not contribute an inventive concept and Claim 8 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.

As of Claim 9, depending on Claim 8, the recited additional elements of Gaussian distribution do not add meaningful limitation beyond linking the use of the judicial exception to a particular technological environment or field of use at high level of generality and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 9 is rejected under the same rationale as Claim 8.

As of Claim 10, depending on Claim 1, the recited additional elements of chip, cache or register inside the chip do not add meaningful limitation beyond linking the use of the judicial exception to a particular technological environment or field of use at high level of generality and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 10 is rejected under the same rationale as Claim 1.

As of Claim 11, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 11 as a whole falls within one or more statutory category. However, Claim 11 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed method in Claim 11
recites the abstract ideas in the following limitations:
generating a scaling signal according to a total scale of the convolution operation results 
adjusting a scale … according to the scaling signal 
The steps of “generating a scaling signal according to …” and “adjusting a scale according to …” in the claim recite mathematical calculations and falls under the mathematical concepts group of abstract idea. Thus the claim falls within judicial exception and requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
outputting a plurality of convolution operation results containing fractional parts from a convolution operation module;
outputting a plurality of convolution operation input values containing fractional parts from a memory;
outputting the adjusted convolution operation input values containing the fractional parts to the convolution operation module. 
The recited steps of outputting are highly generic that add insignificant extra solution activity to the judicial exception. The mere nominal recitation of convolution operation module, memory, convolution operation results, convolution operation input values and fractional parts generally linking the use of the judicial exception to a particular field of use. Thus, the additional element in Claim 11 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of outputting simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See at least Ioffe Fig. 1, where Neural Network Layer A 104 [convolution operation module] outputting a plurality of convolution operation results 106, Batch Normalization Layer 108 [scale control module and scaling unit] output Batch Normalization Layer Output 110 [adjusted convolution operation input values] to Neural Network Layer B 112 [convolution operation module]; para. 0064, line. 4 – 9, where processor receive data from memory device and storing data to memory device). Thus, the additional element in Claim 1 does not contribute an inventive concept and Claim 1 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.

As of Claim 12, depending on Claim 11, the recited additional elements of (N-1)th layer, Nth layer and the attribute of nature number greater than 1 are insignificant,  highly generic and well known in the industry (see at least Ioffe, Fig. 1, where the output of Layer A is  normalized [scaled] and becomes the input of Layer B) thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 12 is rejected under the same rationale as Claim 11.

As of Claim 13 and 14, depending on Claim 12, the mere nominal recitation of the final layer generally linking the use of the judicial exception to a particular technological environment or field of use. The recited additional elements of reverse scaling are highly generic and well known in the industry (see at least Yost, Sec 7, para. 2, Line. 1 – 3, where the scale factors are tracked to restore value at some stage) thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 13 and 14 are rejected under the same rationale as Claim 12.

As of Claim 15, depending on Claim 11, Claim 15 recite the following additional abstract ideas:
detecting the total scale 
estimating a … scale according to the total scale … and … coefficient
generate the scaling signal according to the … scale
The steps of detecting, estimating and generate recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, the recite additional elements of convolution operation results, possible convolution operation scale, and convolution operation coefficient are highly generic and generally linking the use of the judicial exception to a particular technological environment or field of use. Thus Claim 15 neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 15 is rejected under the same rationale as Claim 11.

As of Claim 16 and 17, depending on Claim 15, Claim 16 and 17 recite the following additional abstract idea: 
scale up … values
scale down … values
The steps of scale up and scale down recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 6 and 7 recite the following additional elements along with the abstract ideas:
when the possible convolution operation scale is relative small, 
when the possible convolution operation scale is relative large, 
The recited additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See at least Yost sec. 5, para. 7, line. 1 – 2, where once the maximum values of intermediate steps in the calculation are known, the radix point can be chosen to maximize the number of bits used. In the case that the maximum values of intermediate steps in the calculation are relatively small, the radix point will shift right [scale up] to maximize the number of bits used; sec. 3.1, para. 1, line. 6 – 7, where the most common method is to scale the input data so the overflow [possible convolution operation scale is relative large] cannot occur [scale down]). The mere nominal recitation of scaling signal and scaling unit generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 16 and 17 are rejected under the same rationale as Claim 15.

As of Claim 18, depending on Claim 15, Claim 18 recite the following additional abstract ideas:
accumulating amount of … results … for … a total amount
accumulating values of … results … for … a total value
dividing the total value by the total amount to generate an average value
squaring the values of … results for … a plurality of squared values
accumulating … values to generate a total squared value
dividing the total … value by the total amount to generate a variation value
The steps of accumulating, dividing and squaring recited in the claim recite mathematical calculations and falls under the mathematical concepts group of abstract idea and thus requires further analysis under Step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 18 recite the following additional elements along with the abstract ideas:
total amount, total value, average value, squared value, total squared value and variation value
where in the average value and the variation value represent the total scale of the convolution operation results containing the fractional parts
The recited elements generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 18 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited additional elements are at a high level of generality and do not add meaningful limitation beyond linking the use of the judicial exception to a particular technological environment or field of use. Thus, the additional element in Claim 18 does not contribute an inventive concept and Claim 18 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.

As of Claim 19, depending on Claim 18, the recited additional elements of Gaussian distribution do not add meaningful limitation beyond linking the use of the judicial exception to a particular technological environment or field of use and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 19 is rejected under the same rationale as Claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 10 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe et al. US2016/0217368 Batch Normalization Layers, 2016, in view of Chen et al. FxpNet: Training a Deep Convolutional Neural Network in Fixed-Point Representation, International Joint Conference on Neural Networks (IJCNN), 2017.

Regarding Claim 1, Ioffe teaches: A convolution operation device (See at least Ioffe abs. line1. Methods systems and apparatus [operation device]; para. 0030, line. 5 – 6, where neural network layer is a convolutional layer), comprising:
a convolution operation module outputting a plurality of convolution operation results (See at least Ioffe Fig. 1, elem. 104, Neural Network Layer A [convolution operation module]; elem. 106, Outputs 106 [plurality of convolution operation results])
a memory coupled to the convolution operation module for receiving and storing the convolution operation results, and outputting a plurality of convolution operation input values (See at least Ioffe Fig. 1,  item. 106 and 110; para. 0064, line. 8 – 12, where computer operatively receive or transfer data to memory device);
a scale control module coupled to the convolution operation module  and generating a scaling signal according to a total scale of the convolution operation results (See at least Ioffe Fig. 1, elem. 108; para. 0028, line. 1 – 3, where batch normalization layer 108 [scale control module] computes statistics [total scale] from layer A outputs [convolution operation results]; para. 0039, line. 15, where scale signal                                 
                                    
                                        
                                            σ
                                        
                                        
                                            β
                                        
                                    
                                
                             ); and
a scaling unit coupled to the memory, the scale control module, and the convolution operation module, adjusting a scale of the convolution operation input values according to the scaling signal, and outputting the adjusted convolution operation input values to the convolution operation module (See at least Ioffe Fig. 1; para. 0028, line 1 – 5, where batch normalization layer 108 [scaling unit] normalize [adjusting a scale] … and provide the outputs as input [convolution operation input values] to the neural network layer B 112 [convolution operation module]; para. 0039, line. 15,                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                    ,
                                                    i
                                                
                                            
                                        
                                        ^
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                    ,
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    β
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    β
                                                
                                            
                                        
                                    
                                
                             where                                 
                                    
                                        
                                            x
                                        
                                        
                                            k
                                            ,
                                            i
                                        
                                    
                                
                             is scaled to                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    k
                                                    ,
                                                    i
                                                
                                            
                                        
                                        ^
                                    
                                
                             as output according to the scaling signal                                 
                                    
                                        
                                            σ
                                        
                                        
                                            β
                                        
                                    
                                
                            )
Ioffe did not explicitly teach: containing fractional parts. 
Chen explicitly teach: containing fractional parts (See at least Chen sec. II B, Line 3 – 5, where fixed-point format consist of a mantissa and a global scaling factor 2-n which contains fractional parts when n > 0)
Ioffe and Chen both teach method and apparatus of multi-layer convolutional network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ioffe’s teaching of data normalization between convolutional layers with Chen’s teaching of fixed-point application on convolutional neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order decrease the memory footprint (See at least Chen, sec. I, para. 3, line. 5 - 7) and achieve faster and energy efficient operation (See at least Chen, sec. I, para. 3, line. 15). 

Regarding Claim 2, Ioffe in view of Chen teaches the convolution operation device of Claim 1. Ioffe in view of Chen further teaches: wherein the convolution operation results containing the fractional parts (See at least Chen sec. II B, Line 3 – 5, where fixed-point format consist of a mantissa and a global scaling factor 2-n which contains fractional parts when n > 0) are operation results of an (N-1)th layer of a convolution neural network (See at least Chen fig. 2, where the kth layer convolution operation result is                         
                            
                                
                                    X
                                
                                
                                    k
                                    +
                                    1
                                
                                
                                    b
                                
                            
                        
                    ), the convolution operation input values containing the fractional parts are operation inputs of an Nth layer of the convolution neural network (See at least Chen fig. 2, where kth layer convolution operation input value is                         
                            
                                
                                    X
                                
                                
                                    k
                                
                                
                                    b
                                
                            
                        
                    , and N is a natural number greater than 1 (See at least Chen sec. II D, line. 9, where k is the layer number which is a natural number greater than 1). 
 
Regarding Claim 3, Ioffe in view of Chen teaches the convolution operation device of Claim 2. Ioffe in view of Chen further teaches: wherein the convolution operation results containing the fractional parts (See at least Chen sec. II B, Line 3 – 5, where fixed-point format consist of a mantissa and a global scaling factor 2-n which contains fractional parts when n > 0) of a final layer (See at least Ioffe fig. 1, where neural network outputs 114) of the convolution neural network stored in the memory are directly outputted without processing a reverse scaling (See at least Ioffe Fig. 1, where no scaling operation connect to the neural network output 114).

Regarding Claim 10, Ioffe in view of Chen teaches the convolution operation device of Claim 1. Chen further teaches: wherein the convolution operation device is a chip, and the memory is a cache or a register inside the chip (See at least Chen sec. 1, para. 2, line. 5 – 11, where the advantage is … decrease the memory footprint and possible to place … in on-chip memory [cache or register inside the chip] rather than off-chip memory on dedicated hardware devices).

As of Claim 11, Claim 11 is the corresponding method claim of Claim 1. Claim 11 is rejected for the same reason as Claim 1. 

As of Claim 12, Claim 12 is the corresponding method claim of Claim 2. Claim 12 is rejected for the same reason as Claim 2. 

As of Claim 13, Claim 13 is the corresponding method claim of Claim 3. Claim 13 is rejected for the same reason as Claim 3. 

Claim 4 – 9 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe et al. US2016/0217368 Batch Normalization Layers, 2016 in view of Chen et al. FxpNet: Training a Deep Convolutional Neural Network in Fixed-Point Representation, International Joint Conference on Neural Networks (IJCNN), 2017, further in view of Yost, Implementing Algorithms in Fixed-Point Math on the Intrinsity™ FastMATH™ Processor, Semantic Scholar, 2003.

Regarding Claim 4, Ioffe in view of Chen teaches the convolution operation device of Claim 2. Ioffe in view of Chen further teaches: wherein the convolution operation results containing the fractional parts (See at least Chen sec. II B, Line 3 – 5, where fixed-point format consist of a mantissa and a global scaling factor 2-n which contains fractional parts when n > 0) of a final layer (See at least Ioffe fig. 1, where neural network outputs 114) of the convolution neural network stored in the memory. 
Ioffe in view of Chen did not teach: are processed with a reverse scaling then outputted.
Yost teaches: are processed with a reverse scaling then outputted (See at least Yost sec. 7, para. 2, line. 1 – 3 where keep track of the scale factors in order to restore correct value [reverse scaling] at some stage before output).
Chen and Yost both teach devices of fixed-point implementation for fast and efficient calculation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combining Ioffe’s teaching in view of Chen’s teaching of convolution operation device in Claim 4 with Yost’s teaching of the implementation of Fixed-Point math on a fast, power-saving processor to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to create a fast and reduced powered fixed-point machine (See at least Yost sec. 9, para. 1, line. 1 – 2) that scaling to avoid overflows and preserve accuracy (See at least Yost sec. 9, para. 2, line. 2).  

Regarding Claim 5, Ioffe in view of Chen teaches the convolution operation device of Claim 4. Yost further teaches: wherein the scale control module comprises: 
a detector coupled to the convolution operation module for detecting the total scale of the convolution operation results containing the fractional parts (See at least Yost sec. 3.1, para. 1, line 4 - 5, where process offers means [detector] for detecting the condition [total scale] so to avoid overflow of fixed point product sum calculation [convolution operation results containing the fractional parts]); and 
an estimator coupled to the detector for receiving at least a convolution operation coefficient and estimating a possible convolution operation scale according to the total scale of the convolution operation results containing the fractional parts and the convolution operation coefficient (See at least Yost tab. 1, where possibilities for overflow in multiplication and addition; para. 3.1, para. 5, line2 – 3, multiplication is estimated by breaking the numbers [convolution operation coefficient and convolution operation results containing the fractional parts]; sec. 3.1, para. 1, line. 6 – 7, where scale the input data so overflow cannot occur no matter what the input data;) so as to generate the scaling signal according to the possible convolution operation scale (See at least Yost sec. 3.1 para. 3, line 3 - 4 ,shifting [generate the scaling signal] is necessary only if the final result is anticipated [according to the possible convolution operation scale]; ).

Regarding Claim 6, Ioffe in view of Chen and Yost teaches the convolution operation device of Claim 5. Yost further teaches: wherein when the possible convolution operation scale is relative small, the scaling signal control the scaling unit to scale up the convolution operation input values containing the fractional parts (See at least Yost sec. 5, para. 7, line. 1 – 2, where once the maximum values of intermediate steps in the calculation are known, the radix point can be chosen to maximize the number of bits used. In the case that the maximum values of intermediate steps in the calculation [possible convolution operation scale] are relatively small, the radix point will shift right [scale up] to maximize the number of bits used).

Regarding Claim 7, Ioffe in view of Chen and Yost teaches the convolution operation device of Claim 5. Yost further teaches: wherein when the possible convolution operation scale is relative large, the scaling signal control the scaling unit to scale down the convolution operation input values containing the fractional parts (See at least Yost sec. 3.1, para. 1, line. 6 – 7, where the most common method is to scale the input data [convolution operation input values] so the overflow [possible convolution operation scale is relative large] cannot occur [scale down]).

Regarding Claim 8, Ioffe in view of Chen and Yost teaches the convolution operation device of Claim 5. Chen further teaches: wherein the detector comprises:
a counting unit accumulating amounts of the convolution operation results containing the fractional parts for outputting a total amount (See at least Chen alg. 2, where N is the accumulated total amount counted on each convolution operation results containing the fractional parts);
a first integration unit accumulating values of the convolution operation results containing the fractional parts for outputting a total value (See at least Chen alg. 2, where sum1 [total value] is the accumulated xi [convolution operation result containing the fractional parts]);
an averaging unit coupled to the counting unit and the first integration unit and dividing the total value by the total amount to generate an average value (See at least Chen alg. 2, where mean [average value] is derived from dividing sum1 [total value] by N [total amount]);
a squaring unit squaring the values of the convolution operation results containing the fractional parts for outputting a plurality of squared values (See at least Chen alg. 2, where xi2 [squared value] is calculated from the convolution operation results containing the fractional parts);
a second integration unit coupled to the squaring unit and accumulating the squared values to generate a total squared value (See at least Chen alg. 2, where sum2 [total squared value] is the accumulated xi2 [squared value]); and
a variation unit coupled to the counting unit and the second integration unit and dividing the total squared value by the total amount to generate a variation value (See at least Chen alg. 2, where var [variation value] is derived from dividing sum2 [total squared value] by N [total amount]);
wherein, the average value and the variation value represent the total scale of the convolution operation results containing the fractional parts (See at least Chen alg. 2, were yi is the scaled representation of convolutional operation input value which is calculated with scale factors of mean [average value] and var [variation value] which is act as the representation of the total scale of the convolution operation results containing the fractional parts).

Regarding Claim 9, Ioffe in view of Chen and Yost teaches the convolution operation device of Claim 8. Yost further teaches: wherein the estimator estimates the possible convolution operation scale according to Gaussian distribution (See at least Yost sec. 5.2, para. 2, line. 5 – 8 where if the random variate is distributed as a Gaussian, interval of a probability can be calculated [estimate]; sec. 3.1, para. 3, line 3 – 4, shifting [scale] is necessary if the result is anticipated).

As of Claim 14, Claim 14 is the corresponding method claim of Claim 4. Claim 14 is rejected for the same reason as Claim 4. 

As of Claim 15, Claim 15 is the corresponding method claim of Claim 5. Claim 15 is rejected for the same reason as Claim 5. 

As of Claim 16, Claim 16 is the corresponding method claim of Claim 6. Claim 16 is rejected for the same reason as Claim 6. 

As of Claim 17, Claim 17 is the corresponding method claim of Claim 7. Claim 17 is rejected for the same reason as Claim 7. 

As of Claim 18, Claim 18 is the corresponding method claim of Claim 8. Claim 18 is rejected for the same reason as Claim 8. 

As of Claim 19, Claim 19 is the corresponding method claim of Claim 9. Claim 19 is rejected for the same reason as Claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ginsburg et al., US2017/0372202, Tensor Processing Using Low Precision Format, 2017. Ginsburg teaches the method and apparatus of convolutional neural network that reduce the precision to gain speed and efficiency. Ginsburg also teach the measurement and avoidance of overflow and underflow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                         
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122